IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-72,008-01


AGUSTIN ANTONIO ALFARO, Relator

v.

HARRIS DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 936473-A IN THE 263rd JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 263rd Judicial District Court of Harris County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court.  Our records indicate that an order
designating issues was filed by the trial court on January 11, 2008.  However, our records do not
indicate whether this order was filed in a timely manner.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Harris County, is ordered to file a response, which may be made by submitting the record on such
habeas corpus application or by explaining why the order designating issues was entered in a timely
manner. Gibson v. Dallas County District Clerk, 275 S.W.3d 491 (Tex. Crim. App. 2009).  This
application for leave to file a writ of mandamus shall be held in abeyance until the respondent has
submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.


Filed: May 20, 2009
Do not publish